DETAILED ACTION
Status of the Application 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
The Examiner further acknowledges the following:
Claim 10 is withdrawn. 
 Claims 1-9, 12-15, and 17-18 are under current examination.
Applicants' arguments filed on 04/22/2022 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Furaih (United States patent Publication 2017/0216374) in view of Brahms et al. (United States Patent Publication 2018/0064615), Lesniak et al. (WO2017030560), Bae et al. (KR20130136332) and Broom (When can Organic Acids and Probiotics be Used Together-2014)
Claim 1 recites a 2-compartment system consisting of: - a first compartment comprising microcapsules comprising a water-insoluble and water- impermeable shell, and microorganisms contained in a non-aqueous composition in a core of the microcapsules; and - a second compartment comprising an aqueous composition having a pH of less than 7.0 and comprising one or more organic acids; wherein the second compartment does not comprise additional preservatives and comprises at least 30% water, and wherein probiotic microorganisms are not harmed by the one or more organic aids when the 2-compartment system is applied to the skin and when the content of both compartments is combined. The water-insoluble and water-impermeable shell are rupturable by low pressure, friction or shear stress. Examiner interprets the first and second component in light of the species elections as comprising a) Lactobacillus rhamnosus microorganism, b) alginate shell, c) capric/caprylic triglycerides non-aqueous component, d) anisic acid organic acid, and e) composition is in cream form. The species to organic acid encompassing anisic acid is rejoined with lactic acid and levulinic acid. 
Al-Furaih teaches microencapsulated probiotic bacteria cores which are protected from degradation comprising a matrix shell of gelled alginate, see abstract and paragraphs [0008], [0021], [0026] and entire document. The microencapsulated bacteria can comprise Lactobacillus rhamnosus, see paragraph [0027]. The bacteria can be viable, see paragraphs [0013]-[0019] and [0040]. The capsule is impermeable and insoluble at acidic pH, see paragraph [0050] and is protected from degradation thus the capsule is impermeable to water and oxygen. The composition can be formulated as a cosmetic additive for creams (second compartment), see paragraph [0057]. Here, the microcapsule is a first component and cream is a second component for which the microcapsules are incorporated into for cosmetic use. 
Al-Furaih does not expressly teach a second component comprising an aqueous composition of at least 30% water having a pH of less than 7 or pH less than 5.5, or pH less than 5, or pH less than 4.5, with one or more organic acids including anisic acid and free of buffering agents and additional preservatives, and wherein the non-aqueous composition of the first component (i.e. the microcapsule) comprises capric/caprylic triglycerides. 
Brahms et al. teach microcapsules which can comprise a probiotic material, see paragraph [0011].  The microcapsule core can comprise a hydrophobic core solvent including capric caprylic triglycerides, see paragraphs [0009]. The composition has applicable use in skin care, see paragraph [0037]. The microcapsule wall can be formed from alginate, see paragraph [0059]. The microcapsule core can comprise either hydrophilic or hydrophobic solvent, see paragraph [0006].  The microcapsule of Brahms are capable of breaking because they can have a post-rub phase in which the are broken by friction, see paragraph [0100] and [0382]
Lesniak teaches a preservative system having organic acids which can be employed with cosmetic products and presents a low risk to the health of the environment and consumers, see paragraph [0006]. Examples of the organic acids include citric, lactic, benzoic, gluconic, or mixtures thereof, see paragraph [0007]-[0009]. Personal care products of the invention include creams, see paragraph [0011]. The composition has a pH of from 3-5 and preferably about 3.9, see paragraph [0017], example 1.17.The compositions are aqueous and comprise anywhere from 5-90% water or 68% water, see paragraph [0017], at example 1.16. The preservative organic acid composition is antimicrobial in activity, see examples 1-3. The formulation of Lesniak is “free of buffering agents” given to adjust the pH the organic acids are added, however “buffering agents” are not disclosed or required in Lesniak. The composition is “free of further preservatives” given it is the organic acids that provide the preserving composition. 
Broom teaches that “The types of bacteria (e.g. LAB) that are frequently used as probiotics have a disposition to produce (lactic and other organic) acids and thus exist in relatively low pH ("preservative") environments that tend to be inhibitory to most pathogenic microorganisms. Thus, it is apparent that these types of bacteria are more tolerant of low pH and organic acids. Clearly, it would be a somewhat self-defeating scenario if LAB-type bacteria were not relatively resistant to their metabolic products and thus the environments they contribute to/reside in. In fact, it is believed that LAB bacteria attempt to create this type of hostile environment to give themselves a competitive advantage over other microorganisms.” “It is clear, however, that the combination of organic acids and certain acid-resistant probiotics could be extremely advantageous and would help promote the full benefit of the probiotic -- the acids will reduce the "detrimental" bacteria, whilst supporting the proliferation of the probiotic and other "beneficial," acid-tolerant bacteria in the GI tract.”  
In view of Al-Furaih Braham, and Lesniak, and Broom, it would have been prima facie obvious to provide the probiotic core of Al-Furaih with a lipid hydrophobic material in the core including polyethylene glycol and to provide a second component such as a cream that contains an aqueous solution of organic acids at a pH from 3-5 about 68% water as suggested by Lesniak. 
A person of ordinary skill in the art would have been motivated to do so given such aqueous solutions of organic acid at pH of 3-5 are taught to impart biocidal preserving properties to a cosmetic product, and furthermore Brahms teaches that microcapsules having lipid capric/caprylic triglyceride liquid cores can be used with probiotic for cosmetic delivery in the alternative or together with aqueous components, thus Brahms establishes that the probiotic cores can be provided with non-aqueous compositions. When the contents of both compartments is combined, the organic acid including the lactic acid would not be detrimental to the Lactobacillus because Broom suggests that while organic acids will reduce detrimental bacteria, it would help support the probiotic bacteria from which produce the organic acids. 
There would have been a reasonable expectation of success as Al-Furaih suggests the microcapsules can be incorporated with creams. Given that the cream of Lesniak does not teach buffering agents and has a preserving system of organic acid, the cream is interpreted as being free of buffering agents and free of any other preservatives and components which could increase or reduce the time required for the inactivation of organic acids. 
The modified Al-Furaih does not expressly teach that the organic acid is the elected anisic acid given Lesniak teaches critic, lactic, benzoic or gluconic organic acids. 
However, Bae et al. teach that compositions having the organic acids of p-anisic acid and levulinic acid provide synergistic preserving properties, see example 3. According to Bae, it is preferable to combine the organic acids, however anisic acid can be used alone. The organic acids can be provided in a cream product. The anisic acid and levulinic acid work against Staphylococcus aureus, Psuedomonas aeruginosa, E. Coli, and Propionibacterium acnes, Aspergillus niger, and Candida albicans, see claim 5. 
It would have been prima facie obvious to combine and/or substitute the organic acids of the modified Al-Furaih for organic acids including anisic acid alone or in combination with the organic acid levulinic acid. 
A person of ordinary skill in the art would have been motivated to do so because Lesniak formulates creams having only organic acids as a preservative product and as Bae teaches that anisic acid can be used for its preserving properties in cream products and can be used in alone or when combined with levulinic acid provides synergistic activity against microorganisms.  
With regards to the limitation wherein probiotic microorganisms are not harmed by the one or more organic acids when the 2-compartment system is applied to the skin, the instant specification at page 8, lines 6-8 further notes “the initial aim of the microencapsulation is the isolation of the core from its surrounding, in the present invention in particular in order to protect the encapsulated micro-organisms from the preservative action of the surrounding organic acids, and to protect them from being activated in an aqueous environment”. Here, the probiotics of Al-Furaih are microencapsulated and are isolated and would therefore necessarily be protected from the preservative action of the surrounding organic acids and therefore would not harm the probiotic microorganisms when applied to skin. Furthermore, as suggested by Broom, Lactobacillus is protected from their own metabolic organic acid products which include lactic acid. In addition, although anisic acid has preserving activity against certain detrimental bacteria, it is not taught in Bae to kill Lactobacillus probiotic bacteria. Thus, when the microcapsule of the modified Al-Furiah is combined with the cream having lactic or anisic acid, the Lactobacillus probiotic would not be killed.  
In regards to the limitation that the microcapsules are rupturable by low pressure, friction or shear strength, given Al-Furaih teaches that the microcapsule shell can be composed of alginates which is the same material as presented by the Applicants for formation of the microcapsule, see paragraphs [0009]-[0016] and claims 1-4 of Al-Furaih. Thus, although Al-Furaih does not expressly teach that friction is applied to the alginate shell to rupture the shell, given the shell is made of the same materials as disclosed by applicants, the microcapsules of Al-Furaih must necessarily be capable of rupturing after any application of friction. In addition, Brahm’s microcapsules can be broken by friction in a post-rub phase to release the contents of the microcapsule, thus it is obvious to rupture microcapsules in order to release the contents within. 

Response to Remarks

Applicants argue that the examiner has cited no evidence that the probiotics must be resistant to the acids they produce and one skilled in the art would expect an organic acid not to harm probiotics. Applicants argue that one skilled in the art would recognize that production of any acid by the probiotic does not suggest that they can be packaged with the same acid or that coming into contact with a high concentration will not harm the organism. 
	Examiner respectfully submits that as evidenced by Broom (attached), “The types of bacteria (e.g. LAB) that are frequently used as probiotics have a disposition to produce (lactic and other organic) acids and thus exist in relatively low pH ("preservative") environments that tend to be inhibitory to most pathogenic microorganisms. Thus, it is apparent that these types of bacteria are more tolerant of low pH and organic acids. Clearly, it would be a somewhat self-defeating scenario if LAB-type bacteria were not relatively resistant to their metabolic products and thus the environments they contribute to/reside in. In fact, it is believed that LAB bacteria attempt to create this type of hostile environment to give themselves a competitive advantage over other microorganisms.” “It is clear, however, that the combination of organic acids and certain acid-resistant probiotics could be extremely advantageous and would help promote the full benefit of the probiotic -- the acids will reduce the "detrimental" bacteria, whilst supporting the proliferation of the probiotic and other "beneficial," acid-tolerant bacteria in the GI tract.”  With regards to coming into high concentrations of the organic acid, claim 1 does not require any concentration, nevertheless, Broom teaches that it would be self-defeating if LAB type bacteria were not resistant to their metabolic products. 
Applicants argue that the first compartment shell is rupturable by low pressure, friction or shear stress. This allows the contents to come into contact with the second compartment through an applied force by the user thus allowing the compartments to mix. Applicants argue that this is not taught by the prior art. Applicants note that if the microorganism as taught by Al-Furaih remain encapsulated they cannot perform their probiotic function, yet if the microorganism are released they would be exposed to a heavy bactericidal environment as disclosed by Lesniak and Bae which would be understood to destroy the microorganisms instantly. Applicants argue they have identified that organic acid loses anti-probiotic activity when applied to the skin, providing a microbiome safe environment for the released probiotics. The organic acids do not kill the probiotic on the skin and thus allow probiotics to provide their beneficial effects. Lesniak and Bae identify organic acids as broad-spectrum antimicrobials. One skilled in the art would not select a preservative that will kill the probiotics when mixed on the user’s skin. Applicants argue that there is no reason why one of skilled in the art would combine the composition of Lesniak and/or Bae with Brahms and Al-Furaih when it is counter-intuitive based on the teachings of the cited prior art.  
Examiner respectfully submits that Al-Furaih teaches that the microcapsule shell can be composed of alginates which is the same material as presented by the Applicants for formation of the microcapsule, see paragraphs [0009]-[0016] and claims 1-4 of Al-Furaih. Thus, although Al-Furaih does not expressly teach that friction is applied to the alginate shell to rupture the shell, given the shell is made of the same materials as disclosed by applicants the microcapsules of Al-Furaih must necessarily be capable of rupturing after any application of friction. In addition, the prior art does teach rupturable microcapsules as Brahm’s microcapsules can be broken by friction in a post-rub phase to release the contents of the microcapsule. Examiner disagrees that the microorganisms would be destroyed instantly because as discussed above, lactic acid bacteria have a resistance to their metabolic products which include organic acids. The organic acids which are the metabolic products of Lactobacillus in view of Broom would function as a preservative for the cosmetic product and not kill their probiotic bacteria. Examiner notes that Lesniak’s organic acids include lactic acid which is a metabolic product of lactobacillus. In addition the anisic acid taught by Bae functions against certain types of bacteria organ such as Staphylococcus aureus, Psuedomonas aeruginosa, E. Coli, and Propionibacterium acnes, Aspergillus niger, and Candida albicans, see claim 5. There is no mention that Bae’s organic acid combination would function to kill the probiotic Lactobacillus. 

Conclusion
Applicant’s arguments/remarks are considered unpersuasive. 
Currently, no claims are allowed and all claims are rejected. 

Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678. The examiner can normally be reached Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619